DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 28-30, 32-34, 62-76 and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0377100 to Le et al. (Le hereinafter) in view of US Patent 4,848,776 to Winckler (Winckler).
Regarding claim 1, Le teaches a magnetic coupling fluid pump for use in a manicure setting (paragraph 4), the pump including a jet assembly (180) and a mounting housing member (206) that mounts a motor (202) at a motor cap (flat surface of 202).  Le further teaches that the mounting housing member comprises a first surface (facing left in Fig. 9), a second surface (facing right in Fig. 9), and a shoulder (in contact with gasket 207), while the jet assembly comprises a unitary (i.e. assembled into a single piece) jet assembly housing (182, 183) with a base (182), a top cover (183), an inlet aperture (185) and an outlet aperture (186).  Le does not teach a fluid sealing member of the motor (202).  Winckler teaches a shaft seal generally, and particularly teaches a seal member, or wall (28) comprising a first end (34a), a second end (34c) and an axial body (34b) surrounding a shaft (16), the first end extending away from a sealed element (10) that is analogous to the motor cap of Le, and the wall being in contact (at 34b) with the shaft along substantially its whole length.  Winkler teaches that the wall is arranged coaxially with the shaft, which would make it transverse to the motor cap in the combination, and that the wall has a transverse flange (34d).  Winckler teaches that this seal advantageously prohibits passage of mud and fluid (col. 1, ln. 60-66).  Therefore, it would have been obvious to one of ordinary skill in the art to use at least an exclusion seal as taught by Winckler with the pump of Le in order to prevent passage of fluid into the motor thereof.
Regarding claim 3, Winckler teaches a flange (34d) extending away from the second end.
Regarding claims 4 and 5, Winckler teaches a cylindrical exclusion seal (28), i.e. a seal which has diameters at each of the claimed points.
Regarding claim 6, Le teaches a one-hole motor (202) as generally illustrated.
Regarding claim 7, Le teaches a magnetic coupling fluid pump for use in a manicure setting (paragraph 4), the pump including a jet assembly (180) and a mounting housing member (206) that mounts a motor (202) at a motor cap (flat surface of 202).  Le further teaches that the mounting housing member comprises a first surface (facing left in Fig. 9), a second surface (facing right in Fig. 9), and a shoulder (in contact with gasket 207), while the jet assembly comprises a unitary (i.e. assembled into a single piece) jet assembly housing (182, 183) with a base (182), a top cover (183), an inlet aperture (185) and an outlet aperture (186).
Le does not teach a fluid sealing member of the motor (202). Winckler teaches a shaft seal generally, and particularly teaches a seal member, or wall (28) comprising a first end (34a), a second end (34c) and an axial body (34b) surrounding a shaft (16), the first end extending away from a sealed element (10) that is analogous to the motor cap of Le and the wall being in contact (at 34b) with the shaft along substantially its whole length.  Winkler teaches that the wall is arranged coaxially with the shaft, which would make it transverse to the motor cap in the combination, and that the wall has a transverse flange (34d).  Winckler teaches that this seal advantageously prohibits passage of mud and fluid (col. 1, ln. 60-66).  Therefore, it would have been obvious to one of ordinary skill in the art to use at least an exclusion seal as taught by Winckler with the pump of Le in order to prevent passage of fluid into the motor thereof.
Regarding claims 9, Le teaches a one-hole motor (202) as generally illustrated.
Regarding claim 10, Le teaches a motor cap (adjacent the mounting housing member).
Regarding claim 11, Winckler teaches a cavity (defined by 34b) for receiving the shaft (16).
Regarding claim 12, Le teaches a motor shaft hole located at the cap, as generally illustrated.
Regarding claim 13, Le teaches a first, shaft end of the motor.
Regarding claim 28, Winckler teaches a cylindrical configuration (see Fig. 1). 
Regarding claim 29, Le teaches that the motor and shaft are positioned outside the work environment (which is delineated by the gasket 207).
Regarding claim 30, Winckler teaches an upper (34c) and a lower (34a) end of the wall and a body (34b) extending therebetween.
Regarding claim 32, as best understood by the examiner, Winckler teaches that the wall (28) extends from the outer end of a shaft hole inward, which, in combination with Le would mean that it extends from a second surface of the mounting housing member toward the motor.
Regarding claim 33, as shown in Fig. 8, Le teaches a plurality of mounting legs (one illustrated to the left of 209).  
Regarding claim 34, Le teaches that a wing nut (209) is received in the mounting leg.
Regarding claim 62, Le teaches an impeller (170) with an outer diameter.
Regarding claim 63, Le teaches a gasket (207).
Regarding claim 64, Le teaches a shaft assembly (100).
Regarding claim 65, Le teaches that the shaft assembly is secured to the base of the housing (e.g. by 159).
Regarding claim 66, Le teaches a shaft member (150) and a shaft protection member (160).
Regarding claim 67, Le teaches a base (152).
Regarding claim 68, Le teaches a ceramic material for the shaft protection member (paragraph 37).
Regarding claim 69, Le teaches a bearing assembly (110).
Regarding claim 70, Le teaches that the bearing assembly is at least axially secured to a center of an impeller (170, see Fig. 5).
Regarding claim 71, Le teaches an outer bearing member (120).
Regarding claim 72, Le teaches an outer bearing made of a plastic material (paragraph 33, second to last sentence).
Regarding claim 73, Le teaches an inner bearing member (130).
Regarding claim 74, Le teaches a rubber inner bearing member (paragraph 34).
Regarding claim 60, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner. 
Regarding claim 76, Le teaches that the inlet (185) diameter is less than an impeller (170) diameter, as shown in Fig. 9.
Regarding claim 77, as shown in Fig. 8, Le teaches that the outlet aperture (186) comprises a nozzle with a discharge axis that is tilted from the rotational axis of the impeller by less than 90 degrees.
Regarding claim 78, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner.
Regarding claim 79, Le teaches that the flat section is at the center of the mounting housing member (206, see Fig. 9).
Regarding claims 80 and 81, Winckler teaches that the wall (28) is dimensioned and configured for surrounding a substantial portion of an inner section of the motor shaft (16).

Claims 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Winckler as applied to claims 7 and 11 above, and further in view of US Patent 3,089,514 to Sudmeier (Sudmeier).
Regarding claims 14-17 simultaneously, the limitations of claims 11 and 7 from which these claims depend respectively are taught by the combination as discussed above.  Furthermore, Le also teaches a driven magnetic disc assembly (210) comprising a one-layer magnetic disc secured to a motor shaft (208), the disc assembly generating a magnetic field that rotates to drive the impeller (170) of the jet assembly (24) to draw fluid in through the inlet (112) and propel it out the outlet (100). Le does not teach a set screw (or securing element) holding the magnetic disc in place on the motor shaft.  Sudmeier teaches another magnetically coupled pump generally, and particularly teaches securing a magnetic disc (46) on a motor shaft (48) using a set screw (50).  One of skill in the art would appreciate that such a screw would provide a secure, releasable connection for the magnetic disc.  Therefore it would have been obvious to one of ordinary skill in the art to use a set screw as a means of securing the magnetic disc of Le to the motor shaft of Adams in order to provide a secure, releasable connection between those elements to facilitate operation of the pump.
Claims 35-61, 75, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Winckler and US PGPub 2006/0242760 to Chao (Chao).
Regarding claim 35, Le teaches a magnetic coupling fluid pump for use in a manicure setting (paragraph 4), the pump including a jet assembly (180) and a mounting housing member (206) that mounts a motor (202) at a motor cap (flat surface of 202).  Le further teaches that the mounting housing member comprises a first surface (facing left in Fig. 9), a second surface (facing right in Fig. 9), and a shoulder (in contact with gasket 207), while the jet assembly comprises a unitary (i.e. assembled into a single piece) jet assembly housing (182, 183) with a base (182), a top cover (183), an inlet aperture (185) and an outlet aperture (186).  
Le does not teach a fluid sealing member of the motor (202) which is, among other limitations, dimensioned and configured to receive a motor shaft (20) of the motor. Winckler teaches a shaft seal generally, and particularly teaches a seal member, or wall (28) comprising a first end (34a), a second end (34c) and an axial body (34b) surrounding a shaft (16), the first end extending away from a sealed element (10) that is analogous to the motor cap of Le and the wall being in contact (at 34b) with the shaft along substantially its whole length.  Winkler teaches that the wall is arranged coaxially with the shaft, which would make it transverse to the motor cap in the combination, and that the wall has a transverse flange (34d).  Winckler teaches that this seal advantageously prohibits passage of mud and fluid (col. 1, ln. 60-66).  Therefore, it would have been obvious to one of ordinary skill in the art to use at least an exclusion seal as taught by Winckler with the pump of Le in order to prevent passage of fluid into the motor thereof.  
The previously applied references do not teach the limitation of a basin, though Le teaches that the motor should be dry and the pump should be wet (paragraph 4) as well as teaching a gasket (207) for sealing an aperture (not shown) and a pedicure application.  Chao teaches a basin (140) for holding water in a pedicure application.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a basin as taught by Chao to the pump of Le in order to adapt it for its disclosed application of pedicure.  Thus provided, it would have been obvious to one of ordinary skill in the art to provide an aperture matching the pump of Le in order to allow the pump to operate on the fluid in the tub per the normal operation of a spa tub.  Furthermore, the gasket (207) of Le indicates that it would have been obvious for the mounting housing member to extend into the fluid-receiving area of the basin.
Regarding claim 36, Winckler teaches that the wall of the fluid sealing member (28) extends from the outer end of the shaft hole inward, which, in combination with Le would mean that it extends from the second surface of the mounting housing member toward the motor.
Regarding claim 37, as shown in Fig. 8, Le teaches a plurality of mounting legs (one illustrated to the left of 209).  
Regarding claim 38, Le teaches that a wing nut (209) is received in the mounting leg.
Regarding claim 39, Winckler teaches a unitary wall with a lower end (34a), an upper end (34c) and a body (34b) therebetween.
Regarding claims 40 and 43, Winckler teaches a ring-shaped configuration (Fig. 1) with diameters.
Regarding claim 41, Winckler teaches a cylindrical configuration (Fig. 1).
Regarding claim 42, Winckler does not teach any particular material for the sealing element and as such does not teach the use of plastic.  Le teaches that plastic is a material known for industrial applications involving water (e.g. paragraph 33), and those of ordinary skill are aware of attendant advantages for such applications, involving lack of corrosion, ease of manufacture, and inexpensiveness generally.  Therefore it would have been obvious to one of ordinary skill in the art to form the sealing element of Winckler from plastic as taught by Le in order to utilize the advantageous lack of corrosion, ease of manufacture and low cost.
Regarding claim 62, Le teaches an impeller (170) with an outer diameter.
Regarding claim 45, Le teaches a gasket (207).
Regarding claim 46, Le teaches a shaft assembly (100).
Regarding claim 47, Le teaches that the shaft assembly is secured to the base of the housing (e.g. by 159).
Regarding claim 48, Le teaches a shaft member (150) and a shaft protection member (160).
Regarding claim 49, Le teaches a base (152).
Regarding claim 50, Le teaches a ceramic material for the shaft protection member (paragraph 37).
Regarding claim 51, Le teaches a bearing assembly (110).
Regarding claim 52, Le teaches that the bearing assembly is at least axially secured to a center of an impeller (170, see Fig. 5).
Regarding claim 53, Le teaches an outer bearing member (120).
Regarding claim 54, Le teaches an outer bearing made of a plastic material (paragraph 33, second to last sentence).
Regarding claim 55, Le teaches an inner bearing member (130).
Regarding claim 56, Le teaches a rubber inner bearing member (paragraph 34).
Regarding claim 57, the previously applied references teach the limitations of the parent claims, as discussed above, but do not teach the provision of a liner for the spa tub or basin.  Chao teaches such a tub/basin (140) and particularly teaches that a disposable liner (240) may be provided therein for sanitary purposes (paragraph 8).  Therefore it would have been obvious to one of ordinary skill in the art to provide a disposable liner as taught by Chao to the pump of Le for similar sanitary purposes.  Furthermore, thus provided, such a liner would necessarily be located, with the wall of the basin (28), between the mounting housing member (and in particular the first surface thereof) and the base of the jet assembly housing, as any other placement would render either the liner or the pump unsuitable for its designed purpose.
Regarding claim 58, Le teaches that the inlet (185) diameter is less than an impeller (170) diameter, as shown in Fig. 9.
Regarding claim 59, as shown in Fig. 8, Le teaches that the outlet aperture (186) comprises a nozzle with a discharge axis that is tilted from the rotational axis of the impeller by less than 90 degrees.
Regarding claim 60, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner.
Regarding claim 61, Le teaches that the flat section is at the center of the mounting housing member (206, see Fig. 9).
Regarding claim 75, the previously applied references teach the limitations of the parent claims, as discussed above, but do not teach the provision of a liner for the spa tub or basin.  Chao teaches such a tub/basin (140) and particularly teaches that a disposable liner (240) may be provided therein for sanitary purposes (paragraph 8).  Therefore it would have been obvious to one of ordinary skill in the art to provide a disposable liner as taught by Chao to the pump of Le for similar sanitary purposes.  Furthermore, thus provided, such a liner would necessarily be located, with the wall of the basin (28), between the mounting housing member (and in particular the first surface thereof) and the base of the jet assembly housing, as any other placement would render either the liner or the pump unsuitable for its designed purpose.
Regarding claim 82, Winckler teaches that the unitary wall is dimensioned and configured for surrounding a substantial portion of an inner section of the motor shaft (16).
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments that there is no motivation to combine Le and Winckler, the examiner disagrees.  As stated above, the combination provides advantageous resistance to leaks.  To the extent that applicant argues that Winckler constitutes non-analogous art, the examiner notes that the problem faced by the inventor is to provide a water-tight shaft seal, to which problem the disclosure of Winckler is clearly pertinent.  
With respect to the argument that “there is no motivation to simplify the seal of Winckler”, the examiner has not proprosed such a simplification, nor is such necessary in order to render the claim obvious.  In particular, the examiner notes that the claim is constructed in a open-ended fashion, that is, it does not preclude the presence of other elements not specifically claimed.  As such, the seal of Winckler may be wholly incorporated into the motor of Le and the seal member 34 would still teach the elements of the claimed invention.
With respect to applicant’s argument that Winckler does not teach contact between the first end of the wall and the motor cap, the examiner notes that this limitation is not present in the claims.  Extension away from an element does not require contact therewith.  Furthermore, the body of the seal element of Winckler is positioned mostly outside of the mouth, or outermost surface, of the sealed element (10).  
In view of the above, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        28 July 2022